Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 1 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 2 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 3 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 4 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 5 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 6 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 7 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 8 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document    Page 9 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document   Page 10 of 11
Case 5:21-bk-00937-HWV   Doc 11 Filed 05/06/21 Entered 05/06/21 09:30:03   Desc
                         Main Document   Page 11 of 11
